
	

116 S430 IS: To extend the Secure Rural Schools and Community Self-Determination Act of 2000. 
U.S. Senate
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 430
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2019
			Mr. Crapo (for himself, Mr. Wyden, Mr. Risch, Ms. Murkowski, Mr. Manchin, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To extend the Secure Rural Schools and Community Self-Determination Act of 2000. 
	
	
		1.Extension of Secure Rural Schools and Community Self-Determination Act of 2000
			(a)Secure payments for States and counties containing Federal land
				(1)Secure payments
 Section 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended, in subsections (a) and (b), by striking and 2018 each place it appears and inserting 2018, 2019, and 2020.
				(2)Payments to States and counties
 (A)Election to receive payment amountSection 102(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(b)) is amended—
 (i)in paragraph (1)(D)— (I)in the paragraph heading, by striking for fiscal years 2017 and 2018 and inserting for each of fiscal years 2017 through 2020; and
 (II)by striking for fiscal years 2017 or 2018 and inserting for each of fiscal years 2017 through 2020; and (ii)in paragraph (2), in subparagraphs (A) and (B), by striking for fiscal years 2017 and 2018 each place it appears and inserting for each of fiscal years 2017 through 2020.
 (B)Expenditure rules for eligible countiesSection 102(d) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(d)) is amended—
 (i)in paragraph (1)(F)— (I)in the paragraph heading, by striking for fiscal years 2017 and 2018 and inserting for each of fiscal years 2017 through 2020; and
 (II)by striking for fiscal years 2017 and 2018 and inserting for each of fiscal years 2017 through 2020; and (ii)in paragraph (3)(D)—
 (I)in the paragraph heading, by striking for fiscal years 2017 and 2018 and inserting for each of fiscal years 2017 through 2020; and (II)by striking for fiscal years 2017 and 2018 and inserting for each of fiscal years 2017 through 2020.
 (C)Distribution of payments to eligible countiesSection 103(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is amended by striking through and for fiscal years 2017 and 2018 and inserting through 2015 and for each of fiscal years 2017 through 2020.
					(b)Extension of authority To conduct special projects on Federal land
 Section 208 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7128) is amended—
 (1)in subsection (a), by striking 2020 and inserting 2022; and (2)in subsection (b), by striking 2021 and inserting 2023.
 (c)Extension of authority To expend county fundsSection 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended—
 (1)in subsection (a), by striking 2020 and inserting 2022; and (2)in subsection (b), by striking 2021 and inserting 2023.
				
